Exhibit 10.3
THIRD SUPPLEMENTAL GUARANTEE AGREEMENT
THIRD Supplemental Guarantee Agreement (this “Supplemental Guarantee
Agreement”), dated as of June 1, 2009, among RRI Energy Solutions East, LLC (the
“Guaranteeing Subsidiary”), a Delaware limited liability company, a subsidiary
of RRI Energy, Inc. (formerly Reliant Energy, Inc.) (or its permitted
successor), a Delaware corporation (the “Company”), the Company, the other
Subsidiary Guarantors (as defined in the Guarantee Agreement referred to herein)
and The Bank of New York Mellon Trust Company, N.A., as trustee under the
Indenture (as defined in the Guarantee Agreement referred to below) (the
“Trustee”).
WITNESSETH
WHEREAS, the Company and the Subsidiary Guarantors have heretofore executed and
delivered to the Trustee a Guarantee Agreement, dated as of December 22, 2004,
as supplemented by a Supplemental Guarantee Agreement dated as of September 21,
2006, and a Second Supplemental Guarantee Agreement dated as of December 1, 2006
(as so supplemented, the “Guarantee Agreement”), providing for the Company’s
guarantee (the “RRI Guarantee”) of the Pennsylvania Economic Development
Financing Authority’s (“PEDFA”) Exempt Facilities Revenue Bonds (RRIEnergy
Seward, LLC Project), Series 2002A (the “Series 2002A Bonds”), and the
Subsidiary Guarantors’ guarantees of the RRI Guarantee;
WHEREAS, the Guarantee Agreement provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
guarantee agreement pursuant to which the Guaranteeing Subsidiary shall
unconditionally guarantee all of the Company’s Obligations under the RRI
Guarantee and the Guarantee Agreement (the “Subsidiary Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Guarantee Agreement, the Trustee, the
Company and the other Subsidiary Guarantors are authorized to execute and
deliver this Supplemental Guarantee Agreement.
NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary, the Trustee, the Company and the other Subsidiary Guarantors
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Series 2002A Bonds as follows:
1. Capitalized Terms. Unless otherwise defined in this Supplemental Guarantee
Agreement, capitalized terms used herein without definition shall have the
meanings assigned to them in the Guarantee Agreement.
2. Agreement to be Bound; Guarantee. The Guaranteeing Subsidiary hereby becomes
a party to the Guarantee Agreement as a Subsidiary Guarantor and as such will
have all of the rights and be subject to all of the Obligations and agreements
of a Subsidiary Guarantor under the Guarantee Agreement. The Guaranteeing
Subsidiary hereby agrees to be bound by all of the provisions of the Guarantee
Agreement applicable to a Subsidiary Guarantor and to perform all of the
Obligations and agreements of a Subsidiary Guarantor under the Guarantee
Agreement. In furtherance of the foregoing, the Guaranteeing Subsidiary shall be
deemed a Subsidiary Guarantor for purposes of Article 12 of the Guarantee
Agreement, including, without limitation, Section 12.02 thereof.

 

 



--------------------------------------------------------------------------------



 



3. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL GUARANTEE AGREEMENT BUT WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
4. Counterparts. The parties may sign any number of copies of this Supplemental
Guarantee Agreement. Each signed copy shall be an original, but all of them
together represent the same agreement.
5. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.
6. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Guarantee
Agreement or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Company.
7. Ratification of Guarantee Agreement; Supplemental Guarantee Agreement Part of
Guarantee Agreement. Except as expressly amended hereby, the Guarantee Agreement
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This Supplemental
Guarantee Agreement shall form a part of the Guarantee Agreement for all
purposes, and every Holder of Series 2002A Bonds heretofore or hereafter
authenticated and delivered shall by bound hereby.
Remainder of page intentionally left blank

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
Agreement to be duly executed, all as of the date first above written.

            RRI ENERGY SOLUTIONS EAST, LLC
      By:   /s/ Andrew C. Johannesen         Name:  
Title: Andrew C. Johannesen
Vice President and Treasurer        RRI ENERGY, INC.
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer   

 

3



--------------------------------------------------------------------------------



 



            RRI ENERGY ASSET MANAGEMENT, LLC
      By:   /s/ Michael L. Jines         Name:   Michael L. Jines       
Title:   Vice President        RRI ENERGY BROADBAND, INC.
RRI ENERGY CALIFORNIA HOLDINGS, LLC
RRI ENERGY COMMUNICATIONS, INC.
RRI ENERGY COOLWATER, INC.
RRI ENERGY CORPORATE SERVICES, LLC
RRI ENERGY ELECTRIC SOLUTIONS, LLC
RRI ENERGY ELLWOOD, INC.
RRI ENERGY ETIWANDA, INC.
RRI ENERGY FLORIDA, LLC
RRI ENERGY KEY/CON FUELS, LLC
RRI ENERGY MANDALAY, INC.
RRI ENERGY NORTHEAST GENERATION, INC.
RRI ENERGY NORTHEAST HOLDINGS, INC.
RRI ENERGY ORMOND BEACH, INC.
RRI ENERGY POWER GENERATION, INC.
RRI ENERGY SABINE (DELAWARE), INC.
RRI ENERGY SABINE (TEXAS), INC.
RRI ENERGY SERVICES, INC.
RRI ENERGY SERVICES DESERT BASIN, LLC
RRI ENERGY TRADING EXCHANGE, INC.
RRI ENERGY VENTURES, INC.
RRI ENERGY WHOLESALE GENERATION, LLC
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer of the corporations and
limited liability companies listed above   

 

4



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., as Trustee
      By:   /s/ Michael Judge         Authorized Signatory   

 

5